Citation Nr: 0605005	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a Board hearing at the RO before the 
undersigned Veterans Law Judge in September 2005.  

The issues of service connection for a heart disorder and de 
novo review of service connection for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	Service connection for PTSD was last denied by the RO in 
an August 1996 rating action.  The veteran was notified of 
this action and of his appellate rights, but failed to file a 
timely appeal.

2.	Since the August 1996 decision denying service connection 
for PTSD, the additional evidence, not previously considered, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The additional evidence submitted subsequent to the August 
1996 decision of the RO, which denied service connection for 
PTSD, is new and material; thus, the claim for service 
connection for this disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2003 and July 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for PTSD was previously denied by the RO 
in November 1995 and August 1996 rating decisions.  The 
veteran did not appeal these determinations.  In such cases, 
it must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The last decision on the merits is 
to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the RO's prior decisions 
included the service medical records that showed an episode 
of anxiety in June 1966, but normal psychiatric clinical 
evaluation at the time of the veteran's separation from 
active duty.  There was no medical evidence of record of any 
psychiatric abnormality, including PTSD, subsequent to 
service.  

Evidence received in support of the veteran's application to 
reopen his claim for service connection for PTSD includes VA 
outpatient treatment records and a statement from a private 
physician who has evaluated the veteran on several occasions 
in 2003 and 2004.  These records show impressions and 
diagnoses of PTSD.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds that the medical records showing a 
diagnosis of PTSD constitute new and material evidence such 
that the claim may be reopened.  

As new and material evidence to reopen the claim has been 
submitted, the claim is granted to this extent.  


ORDER

New and material evidence having been submitted, the 
application to reopen the veteran's claim for service 
connection for PTSD is granted.  


REMAND

Having decided that the claim for service connection for PTSD 
is reopened, as noted, all the evidence on file must now be 
considered.  The next question is whether the Board can 
conduct a de novo review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Review of the 
record shows that the veteran has not been afforded a VA 
examination to ascertain whether or not he meets the 
diagnostic criteria for PTSD and, if so, whether or not he 
has stressors in service that support this diagnosis.  In 
West v. Brown, 7 Vet. App. 70 (1994), the United States Court 
of Appeals for Veterans Claims (Court) held that in addition 
to demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West, the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

The veteran has contended that he was subjected to stressful 
events while serving in Vietnam.  A review of his personnel 
records shows that he served in Vietnam as an equipment 
repairman from January 1967 to January 1968.  He was assigned 
to the 169th Engineer Battalion (Construction).  These 
records show that he participated in two campaigns.  He has 
claimed service connection for PTSD as a result of sniper 
incidents and an attack on the Long Binh Ammunition Depot in 
February 1967 and other events that occurred while he was 
stationed in Vietnam.  There is a letter from the Director of 
the Center for Unit Records Research (now known as U.S. Army 
and Joint Services Records Research Center (JSRRC)), which 
confirms the February 1967 attack, but not whether or not the 
veteran's unit was stationed in the proximity of the Depot.  
It was recommended that Morning Reports, which are not 
maintained at the unit, could be helpful and can be obtained 
through the National Personnel Records Center.  As the 
veteran has been diagnosed by a VA physician as having PTSD, 
additional development is warranted.  

Regarding the veteran's claim for service connection for a 
heart disorder, review of the evidence of record indicates 
that the veteran has been awarded benefits by the Social 
Security Administration (SSA).  Records pertaining to the 
award of these benefits have not been associated with the 
record certified for appellate review.  Such records may be of 
significant probative value in determining whether service 
connection for the disabilities at issue may be granted.  As 
the Court of Appeals for Veterans Claims  (Court) held in Lind 
v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to 
assist requires the VA to attempt to obtain records from other 
Federal agencies, including the SSA, when the VA has notice of 
the existence of such records. Thus, the RO must request 
complete copies of the SSA records utilized in awarding the 
veteran disability benefits.

The case is remanded for the following:

1.	The RO should contact SSA and request 
copies of all medical records utilized 
by that agency in the veteran's claim 
for disability benefits.  

2.	The RO should request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in 
Vietnam, duty assignments and the names 
and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.  
He should be requested to specify the 
dates of the events within three-month 
intervals.  The RO should forward the 
veteran's statement and prior statements 
of alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08 7701 Telegraph Road 
Alexandria, VA 22315-3802.  

3.	The JSRRC should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.

4.	The RO should request morning reports of 
the veteran's unit from the National 
Personnel Records Center in St. Louis 
Missouri.  Reports should be requested 
for the three month time periods as 
specified by the veteran.  

5.	If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder and 
a copy of this Remand must to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  If the 
examination results in a diagnosis of a 
psychiatric disability other than PTSD, 
the examiner should be requested to 
render an opinion regarding whether it 
is at least as likely as not 
(probability 50 percent or greater) that 
the diagnosed disorder is related to the 
episode of anxiety in June 1966.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.

6.	Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


